Citation Nr: 1124208	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  07-13 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to July 1977.  Parenthetically, the Board notes that a September 1982 RO administrative decision held that his period of service from January 10, 1977, through July 26, 1977, was considered to under dishonorable conditions and precluded entitlement to VA benefits except insurance rights under the laws administered by VA. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the claims for entitlement to service connection.

In June 2008, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

In an October 2008 decision, the Board denied entitlement to service connection for lumbar and cervical spine disorders.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2010 Memorandum Decision, the Court vacated the October 2008 Board decision and remanded these matters to the Board for readjudication.


FINDINGS OF FACT

1.  A preponderance of the evidence does not reflect that a chronic lumbar spine disorder was manifested during active service, was manifested within the first post-service year, or causally related to an established event, injury, or disease during active service, including an in-service automobile accident.

2.  A preponderance of the evidence does not reflect that a chronic cervical spine disorder was manifested during active service, was manifested within the first post-service year, or causally related to an established event, injury, or disease during active service, including an in-service automobile accident.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated by service, and is not presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  A cervical spine disorder was not incurred in or aggravated by service, and is not presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Regarding the claims for entitlement to service connection, the VCAA duty to notify was satisfied by way of letters sent to the Veteran by the RO in November 2005 and July 2007 that fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) and United States Court of Appeals for Veterans Claims (Court) have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the notice letters were provided to the Veteran, the claims were readjudicated in a January 2008 SSOC.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, the RO has obtained service treatment records, service personnel records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA).  The Veteran submitted written statements discussing his contentions and private treatment records.

The Veteran was also provided an opportunity to set forth his contentions during a Board videoconference hearing before the undersigned in October 2008.  In Bryant v. Shinseki, the Court recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the October 2008 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding onset of the Veteran's claimed lumbar and cervical spine disorders, his current symptoms, and any causal link between the claimed disorders and active service.  Questions were also asked with respect to the nature and scope of the Veteran's in-service motor vehicle accident as well as his post-service history of injury.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include the necessity of a causal connection between his claimed disorders and service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted by the Veteran.

A VA examination with respect to the service connection issues on appeal was obtained in January 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2006 VA examination obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The opinion considered all of the pertinent evidence of record, to include VA and private treatment records, and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

The Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).
Factual Background

The Veteran's neck and spine were clinically evaluated as normal on his induction examination dated in December 1972.   Additional service treatment records reflect that the Veteran was treated for complaints of back pain in July 1974 as well as confirm that he was treated for complaints of neck and back pain in March 1975 following a motor vehicle accident where he reported rolling over four times the previous night.  He was noted to have been under the influence of alcohol.  The examiner listed an assessment of muscle spasm of the back.  He was prescribed aspirin and bed rest.  He was subsequently treated for back pain again in May 1977.  However, at his separation examination dated in July 1977, the Veteran's spine and neck were both noted to be normal.  There was also no indication of the Veteran having complaints of chronic neck or back pain.

The Veteran's DD Form 214 indicated that his military occupational specialty (MOS) was listed as Clerk Typist and Field Artillery Crewman.

Post-service private treatment records dated from 1996 to 2002 showed complaints of neck and back pain.  In an August 1996 private hospital summary, a private physician, S. K. S., M.D., detailed that the Veteran received inpatient treatment for severe fractures of the pelvis.  In June 1999, the Veteran complained of back pain that began in December 1994.  He described that his problem began after a car accident in Europe in 1976 that was compounded by a horseback riding accident with multiple pelvic fractures in August 1996 and lifting boxes.  In a September 2001 private treatment note, the Veteran's medical history was noted to include ruptured lowest lumbar disk in January 1976 motor vehicle accident, fractured pelvis when horse fell on him in March 1996, and in hospital for three days after back went out on him in 1997.  He was treated for cervical strain and lumbosacral strain in August 1998, acute lumbosacral strain in September 2000, acute lumbosacral strain - thoracic strain in September 2001, and acute cervical-thoracic strain in February 2002.

In a July 2005 treatment note, S. E. B., M. D., a private physician, listed an assessment of chronic low back pain probably largely secondary to previous injuries. 

In his October 2005 claim, the Veteran asserted that his claimed cervical spine and lumbar spine disorders were the result of a motor vehicle crash during service in March 1975 when his vehicle flipped over multiple times. 

Additional private treatment records dated from 2005 to 2006 showed abnormal electrodiagnostic study findings with no evidence of active denervation process, complaints of chronic lumbar pain and severe neck pain, moderate L4-5 spinal stenosis and broad-based disc bulge, multilevel broad-based disc bulge with varying degrees of canal and neural foraminal narrowing of the cervical spine, and treatment with epidural injections as well as lumbar tractions.  In an October 2005 treatment record, a private physician listed an impression of chronic neck pain secondary to multilevel disc bulges/spondylotic changes with left arm radicular symptoms (C8 radic versus ulnar neuropathy) and disc mediated lower back pain with moderate to severe spinal canal stenosis and left L5 radiculopathy.  

In a November 2005 private medical statement, G. P., D.C., noted that he first treated the Veteran for upper back and neck pain in March 1998, and that the degenerative changes of the cervical spine revealed on X-rays would be uncommon and typically be indicative of a significant prior unidentified trauma. 

In a December 2005 private medical statement, another private physician, N. M. M., M.D., reported that the Veteran had been battling chronic neck and back pain, and that his symptoms started many years ago after an accident that occurred while he was serving in the military.  Current diagnoses were noted to include cervical neck pain secondary to multilevel broad-based disk bulge with varying degrees of spinal canal and neuroforaminal narrowing, possibility of left C8 radiculopathy, electromyographic evidence of old left C5 and/or C6 nerve root injury, disk mediated lumbar pain with moderate to severe spinal canal stenosis, possibility of left L5 and/or S1 radiculopathy, and evidence of mild left sensory median neuropathy consistent with the diagnosis of carpal tunnel syndrome. 

In a January 2006 VA spine examination report, the Veteran indicated that he was involved in a single car accident in Germany while going 70 miles an hour.  He reported that he was not evaluated at a hospital and drove his vehicle home, commenting that he saw someone subsequently at an afterhours clinic who provided him with Tylenol.  He also denied any other motor vehicle accidents or workmen's compensation claims referable to the neck or back.  However, on physical examination, he was noted to have a patent scar over his left knee that he attributed to a motorcycle accident as well as a history of a fractured pelvis and left lower leg in a 1996 horseback riding accident.  He complained of constant, severe neck pain, stiffness, and numbness and tingling in upper extremities with treatment including daily oral medications and physical therapy in 1996.  He further reported constant low back pain increased with movement and left lower extremity radicular symptoms with treatment including daily oral medications, chiropractic care in 1995 and 1996, and use of a back brace. 

The examiner, a VA physician, specifically noted that the Veteran was a questionable historian regarding the etiology of his pain complaints that day.  He diagnosed the Veteran as having cervical and lumbar strain as well as moderate degenerative changes of cervical and lumbar spines on X-ray.  After reviewing the claims file and performing the examination, the examiner opined that the Veteran's cervical and lumbar spine disabilities were less likely as not (less than 50/50 probability) caused by the direct result of injuries sustained while on active service.  He highlighted that while the Veteran was seen briefly in service, his service separation examination was negative for problems referable to the neck or low back.   It was further noted that the Veteran suffered a fractured pelvis in a 1996 horseback riding accident and sustained a gouge of the left knee in a 1979 motorcycle accident.  In addition, the examiner specifically opined that the Veteran was a questionable historian.  

In a September 2006 statement, the Veteran asserted that his "back went out" several years prior to his 1996 horse accident and reiterated that his current neck and lower back disorders were caused by his severe in-service motor vehicle accident. 

Records received from SSA indicated that the Veteran was awarded benefits based on a primary diagnosis of affective/mood disorder and on a secondary diagnosis of disorders of back (discogenic and degenerative).  Notably, a January 2006 Physical Residual Functional Capacity Assessment referenced the Veteran's history of falling from a horse in conjunction with his complaints of neck pain.  There was no reference to his active service, to include the previously identified motor vehicle accident.   

In an April 2007 statement, the Veteran's daughter indicated that she observed him have pain and limitation of function due to his back for many years.  She further asserted that his in-service motor vehicle accident and not his 1996 horse accident was the primary cause of his current back problems.  

In an October 2007 private medical statement, a private physician, S. K. S., M.D., reported that he treated the Veteran for a fractured pelvis and SI joint injury in 1996 following the horse accident.  He noted that the cervical and lumbar spines were not injured and opined that the Veteran's current neck and lumbar spine disabilities were not a result of the horse accident in 1996.

During his June 2008 Board hearing, the Veteran testified that his back has bothered him since his in-service accident and that he just dealt with the pain until 2005 when he started to seek medical attention more vigorously.  He reported that his back was not debilitating until 1993 and has progressively gotten worse.  He described his in-service motor vehicle accident, indicating that he flipped the vehicle end over end three or four times while going about 70 miles an hour and that his head hit the sunroof.  He described the vehicle as drivable with lots of damaged parts.  After the accident, he commented that he was not hospitalized but put on light duty and given Tylenol.  He stated that the chiropractor that drafted the November 2005 medical opinion accepted his recitation of medical history concerning his claimed disorders and found that they were due to prior trauma.  He specifically indicated that the only trauma sustained to his back and neck was his in-service motor vehicle accident, as those areas did not sustain injury in his post-service motorcycle and horseback riding accidents.  The Veteran's son reiterated that the Veteran has suffered from back pain and limitation of function since he was little that has progressively increased in severity. 

Analysis

First, post-service VA and private treatment records did reflect findings of current lumbar and cervical disorders.  Shedden element (1) is therefore met.

Shedden element (2) is also satisfied as to this claim.  Service treatment records reflected that the Veteran was treated for complaints of back pain in July 1974 and May 1977 as well as clearly confirmed that he was treated for complaints of neck and back pain in March 1975 following a motor vehicle accident where he described rolling over four times the previous night.  

A finding of a nexus between the Veteran's current lumbar and/or cervical spine disorders and in-service injury is still needed to satisfy Shedden element (3) in each of these claims.  

In this case, evidence of the currently diagnosed disabilities of the lumbar spine and cervical spine disorders (degenerative joint and disc disease) is first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Evidence of record also clearly reflected that the Veteran sustained a variety of injuries in multiple accidents post-service.

In support of his claims, the Veteran submitted statements from multiple private treatment providers.  None of these statements are sufficient, however, for establishing service connection.  The July 2005 assessment that the Veteran's chronic low back pain probably largely secondary to previous injuries did not make reference to his in-service motor vehicle accident or the reported injuries that stemmed from that accident.  The only injury referenced was the 1996 horse riding accident.  The private chiropractor's November 2005 medical statement that the degenerative changes of the cervical spine revealed on X-rays would be uncommon and typically would be indicative of a significant prior trauma was vague as well.  That report also made no reference to the Veteran's active service.  Similarly, in an October 2007 statement, an additional private physician reported that he treated the Veteran for a fractured pelvis and SI joint injury in 1996 following the horse accident, concluded that the Veteran's cervical and lumbar spines were not injured in that accident, and simply opined that the Veteran's current neck and lumbar spine disabilities were not a result of the horse accident in 1996.  This physician did not identify the cause of the Veteran's neck and lumbar disabilities.  Nor did he discuss the Veteran's active service.  Rather, he only excluded the horse accident as being the cause.  The Board notes that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

With regard to the December 2005 statement, the Veteran's main treating private physician, N. M. M., M.D., reported that the Veteran had been battling chronic neck and back pain, and that his symptoms started many years ago after an accident that occurred while he was serving in the military.  The probative value of the physician's December 2005 statement is diminished by the fact that his conclusory statement lacks any concrete medical rationale.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the weight of a medical opinion is further diminished where the basis for the opinion is not stated).  Moreover, in providing this opinion, the physician made no reference to the Veteran's service treatment records, which make no reference to chronic neck and back disabilities in service.  Put another way, the physician's statement that the Veteran's chronic neck and back pain started in service is not supported by the contemporaneous records from that time, which, as noted, only mention the accident once and report the neck and spine as normal.  The value of the opinion is further diminished by the physician's failure to acknowledge or recognize that the first post-service evidence of complaints of neck and back are not shown until 1998, which is 20 years post-service, or that the Veteran sustained injuries in several post-service accident.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion)

Consequently, the Board notes that the above evidence is insufficient to show that the Veteran's claimed lumbar spine and/or cervical spine disorders were incurred as a result of events during active duty.  

By contrast, after reviewing the claims file, interviewing the Veteran, and performing an examination, the January 2006 VA examiner opined in his examination report that the Veteran's cervical and lumbar spine disabilities were less likely as not (less than 50/50 probability) caused by the direct result of injuries sustained while on active service.  His rationale for the above opinion highlighted that while the Veteran was seen briefly in service for cervical spine and lumbar spine complaints, his service separation examination was negative for problems referable to the neck or low back.  It was further noted that the Veteran suffered two post-service intercurrent injuries, to include a fractured pelvis from a 1996 serious horseback riding accident and a gouge of the left knee as well as superficial scratches from a 1979 motorcycle accident.  While not dispositive, the fact that the examiner had the benefit of reviewing the entire claims file, which included service treatment records showing no chronic spine or neck problems, adds to its overall probative value.

Under these circumstances, the Board concludes that the VA physician's January 2006 findings constitute the most probative (persuasive) evidence on the question of whether the Veteran's claimed lumbar spine disorder and/or cervical spine disorder was incurred as a result of in-service events.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Evidence of record also includes the Veteran's statements asserting in-service lumbar and cervical spine injuries after a motor vehicle accident, continuity of lumbar spine and cervical spine symptomatology since service, and a causal connection between his claimed lumbar spine and/or cervical spine disorder and the in-service motor vehicle accident.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent and credible to describe his in-service lumbar and cervical spine complaints such as pain and limited motion.  He is also competent to describe being in an in-service motor vehicle accident and his current manifestations of lumbar and cervical spine disorders because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

However, to the extent that the Veteran has contended that he has experienced lumbar spine and cervical spine symptomatology since his service, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such assertions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has determined that the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).   In this regard, the Board notes that, while the evidence of record reflected that the Veteran initially complained of neck and back pain during service, the evidence revealed no chronic disorders.  Following the in-service motor vehicle accident, there was only a single reference to back pain.  There is also no indication that he was placed on any type of limited duty to his neck and back even though he was placed on limited duty due to left shoulder complaints.  His discharge examination also clearly indicated that his spine and neck were assessed as normal.  Indeed, the Veteran only complained of neck and back pain from 1998 to the present.  This objective, clinical evidence also serves to degrade the assertions of the Veteran's son and daughter, who maintain that they observed the Veteran's low back and neck symptomatology for many years.  The Board therefore finds that the Veteran's current statements and those of his children, made in connection with his pending claims for VA benefits, that he has had neck and back pain since service are inconsistent with the contemporaneous evidence.  Thus, the Veteran's lay assertions of continuity of lumbar spine and cervical spine symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.

Further, the Board accords the Veteran and his family's statements regarding the etiology of such disorders no probative value as they are not competent to opine on such complex medical questions.  The Board does not find their statements concerning the etiology of the Veteran's claimed disorders to be credible, as they are inconsistent with probative and objective medical evidence of record which showed that his claimed lumbar and cervical spine disorders were not a result of events in service.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claims of entitlement to service connection for a lumbar spine disorder and for a cervical spine disorder must be denied.  The criteria to establish entitlement to service connection for the claimed disorders have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeals are denied.



(CONTINUED NEXT PAGE)

ORDER

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a cervical spine disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


